Citation Nr: 0507492	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  00-13 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a compression fracture at L-1.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to October 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In a June 1978 rating decision, the RO granted service 
connection for residuals of compression fracture of L-1 and 
assigned a noncompensable rating.  The RO increased the 
rating to 20 percent, in a June 1993 rating decision.  The 20 
percent rating has continued.  

In April 2001, the Board denied an evaluation in excess of 20 
percent for residuals of a fracture of L-1 vertebra.  The 
veteran filed a timely appeal of that decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the case was pending at the Court, the VA Office of General 
Counsel and the veteran's representative filed a joint motion 
for remand, requesting that the Court vacate the Board's 
April 2001 decision and remand the issue for further 
development.  In February 2002, the Court granted the motion 
and vacated the April 2001 decision.  The case was then 
remanded to the Board, and in June 20003, the Board remanded 
the case for further development.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The veteran's low back disability is manifested by 
complaints of chronic low back and recent evidence of 
degenerative disc disease; slight limitation of motion of the 
low back pain, deformity of a vertebral body, and mild 
incomplete paralysis of the sciatic nerve.  There is no 
showing of moderate limitation of lumbar motion, moderate 
intervertebral disc syndrome, limitation of motion of the 
thoracolumbar spine to 120 degrees or less, or flexion of the 
thoracolumbar spine of 60 degrees or less.  

3.  The veteran has not submitted evidence tending to show 
that his service-connected lumbar spine disability requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for residuals of a compression fracture at L-1 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 3.321, Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 
5292 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5292, 
5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243, 8520 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letter dated in April 2004, the veteran was advised that 
VA would make reasonable efforts to help him get the evidence 
necessary to substantiate his increased rating claim, but 
that he must provide enough information so that VA could 
request any relevant records.  The veteran was advised of the 
evidence received and was requested to provide authorization 
for the release of any additional private medical records.  
The veteran was also asked to identify any additional 
information or evidence that he wanted VA to try and obtain.  

The January 2000 rating decision, the May 2000 statement of 
the case (SOC), the June 2000 supplemental statement of the 
case (SSOC), and the October 2004 SSOC collectively notified 
the veteran of the relevant laws and regulations and 
essentially advised him of the evidence necessary to 
substantiate his claim for increase.  The October 2004 SSOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

Service medical records and treatment records from the VA 
medical facility in Pensacola are of record.  The veteran was 
afforded examinations for VA purposes in December 1999, 
February 2003, and September 2004.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

During service, in May 1954, the veteran was pinned under a 
truck and sustained a compression fracture to L-1 vertebra.  
The veteran's lumbar spine disability is currently rated 20 
percent disabling.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
When the appeal ensues from the veteran's disagreement with 
the evaluation assigned in connection with the original grant 
of service connection, the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, must be considered.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome that is postoperative, cured, 
warrants a noncompensable evaluation; intervertebral disc 
syndrome that is mild warrants a 10 percent evaluation; 
intervertebral disc syndrome that is moderate with recurring 
attacks warrants a 20 percent evaluation; intervertebral disc 
syndrome that is severe, with recurring attacks with 
intermittent relief warrants a 40 percent evaluation; and 
intervertebral disc syndrome that is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent relief 
warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

Lumbosacral strain with characteristic pain on motion 
warrants a 10 percent evaluation; lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position warrants a 
20 percent evaluation; and severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  

Limitation of motion of the lumbar spine is evaluated as 
slight (10 percent), moderate (20 percent) or severe (40 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  
The words "slight," "moderate" and "severe" are not 
defined in the rating schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2004).

Residuals of fracture of vertebra is assigned a 100 percent 
evaluation where there is cord involvement and the claimant 
is bedridden or requires long leg braces.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2003).  A 60 percent evaluation is 
warranted where there is no cord involvement and there is 
abnormal mobility requiring a neck brace (jury mast).  In 
other cases, the residuals are rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of vertebral body.  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2004).

Other potentially applicable rating criteria include 
Diagnostic Codes 5286 (complete bony fixation of the spine) 
and 5289 (ankylosis of the lumbar spine).  A review of the 
record is negative for any medical evidence of ankylosis of 
the spine.  Therefore, Diagnostic Codes 5286 and 5289 are not 
for application at any time during this appeal period.  

The regulations regarding the evaluation of intervertebral 
disc syndrome were revised effective September 23, 2002.  
Under the revised regulations, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation. Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months (60 percent); 
with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months 
(40 percent); with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months (20 percent); and with incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months (10 percent).  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003).

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note 3 provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  

The schedule for rating disabilities of the spine was revised 
effective September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2004).  The General Rating Formula for 
Diseases and Injuries of the Spine applies to diagnostic 
codes 5235 to 5243 unless 5243 is evaluated under the Formula 
for Rating intervertebral disc syndrome Based on 
Incapacitating Episodes.  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

Unfavorable ankylosis of the entire 
spine...........................................100 
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50 Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar 
spine........................................................
...................40
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
................30 
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..................................20 
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height...............................................................
.10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  

Intervertebral disc syndrome should be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating intervertebral disc 
syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  

The veteran has a long-standing 20 percent evaluation for 
residuals of a compression fracture at L-1.  VA examinations 
in 1982 and 1988 revealed no more than slight limitation of 
motion of the low back and x-ray evidence of the vertebral 
fracture.  VA outpatient treatment reports dated from 1990 to 
2003 reflect occasional treatment for low back problems, but 
no essential change in exhibited pathology.  

On VA examination in December 1999, the veteran complained of 
low back pain radiating to the left lower extremity.  
Neurological examination revealed normal findings and range 
of motion testing reflected 80 degrees of flexion, 10 degrees 
of extension, and 15 degrees of right and left lateral 
flexion.  It was reported that there was pain on motion, but 
it was not feasible to express function loss caused by pain 
in terms of additional limitation of motion.  In essence, he 
exhibited slight limitation of motion of the lumbar spine and 
x-ray evidence of a vertebral deformity, warranting no more 
than a 20 percent evaluation for all residuals.  

On VA examination in February 2003, the veteran exhibited 
slight limitation of motion of the lumbar spine, but he did 
not exhibit moderate limitation of motion of the 
thoracolumbar spine to 120 degrees or less, or flexion of the 
thoracolumbar spine of 60 degrees or less.  There was 
evidence of mild weakness of the lower extremities thought to 
represent radiculopathy.  Further neurological testing was 
recommended.  In essence, the exhibited symptoms revealed no 
more than slight intervertebral disc syndrome (which was not 
then manifested by x-ray evidence) or mild incomplete 
paralysis of the sciatic nerve, and slight limitation of 
motion.  

The September 2004 VA examination report reflects x-ray 
evidence showing loss of height of the L-1 vertebral body.  
The examination did not show loss of sensation or decreased 
reflexes, and the impairment of motor strength in the left 
hip leg is minimal (4/5 compared to 5/5 on the right).  There 
is no evidence of muscle spasm, postural abnormalities, or 
decreased musculature of the back or legs.  The veteran has 
no difficulty with bowel or bladder control.  The veteran 
reported that he occasionally wears a lumbar support, and he 
does use a cane but his need for the cane has been attributed 
to an unrelated gunshot wound to the lower left leg.  
Considering these findings, the Board has no basis to 
conclude the veteran's intervertebral disc syndrome is 
moderate in nature.  Therefore, the assignment of a 20 
percent rating for severe intervertebral disc syndrome is not 
warranted under the old criteria.

The General Rating Formula essentially removes the 
subjectivity in determining the severity of any loss of 
motion, and under the new criteria, the veteran would not be 
entitled to a higher evaluation.  He has not exhibited 
forward flexion of the lumbar spine to 60 degrees or less or 
combined range of motion of the thoracolumbar spine to 120 
degrees or less.  Based on the veteran's most current range 
of motion of the lumbar spine, the veteran would meet the 
criteria for only a 10 percent rating.  

VA could also evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (1) 
(2004).  The emphasis here is on the word "objective."  
Although the veteran has complaints of neurological problems 
such as radiating pain, there is no objective evidence of 
more than mild neurologic impairment.  The veteran 
specifically denied any bowel or bladder impairment.  VA 
examinations have shown only slight impairment of muscle 
strength in the left hip, this symptom, standing alone, is 
insufficient to warrant more than a minimal compensable 
evaluation for mild sciatic paralysis.  This combined with 
the loss of motion of the lumbar spine would warrant a 
higher evaluation.  

The evidence does not reflect that the veteran has 
incapacitating episodes (requiring bed rest prescribed by a 
physician) having a total duration of even one or two weeks 
during any 12 month period.  Therefore, the revised General 
Rating Formula for Diseases and Injuries of the Spine would 
not provide a rating higher than the 20 percent being 
granted under the old criteria.  

The Board has also considered whether a higher evaluation is 
warranted on the basis of functional loss due to pain, 
weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The Board finds that a higher rating due to pain is 
not warranted under the old and new criteria.  The Board 
acknowledges the veteran's difficulty in lifting, exercising, 
prolonged sitting, etc, however, the current 20 percent 
disability rating adequately compensates the veteran for his 
limitation of motion, other symptoms, and any functional 
loss.  As indicated above, although limitation of motion of 
the lumbar spine is present, it is not sufficient to warrant 
a higher rating.  Further, though the veteran exhibits pain 
on motion, there is insufficient objective evidence of 
additional functional loss or limitation of motion caused by 
pain which would warrant a higher rating.  The Board observes 
that the findings from the February 2003 VA examination show 
an additional loss of 10-degrees with forward flexion upon 
repetitive use, and 5-degrees additional loss shown in 
September 2004.  Based on either loss, the veteran's flexion 
is still greater than 60 degrees even with repetition.  
Accordingly, the Board finds that the veteran's current 20 
percent rating appropriately reflects the extent of pain and 
functional impairment that the veteran may experience as a 
result of his low back disability.  Id.

In summary, an evaluation in excess of 20 percent is not 
warranted under the old and the revised criteria.  As the 
preponderance of the evidence is against the veteran's 
increased rating claim for residuals of compression fracture 
at L-1, the reasonable doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107(b) (West 2002).  

Finally, the veteran is not frequently hospitalized for his 
service-connected lumbar spine disability.  Notwithstanding, 
there is no objective evidence showing that this disability 
has a marked interference with employment beyond that 
contemplated in the schedular standards.  Thus, referral for 
an extraschedular evaluation is not warranted.  See 
VAOPGCPREC 6-96 (1996).  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of a compression fracture at L-1 is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


